FILED
                            NOT FOR PUBLICATION                            MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50062

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01798-JLS

  v.
                                                 MEMORANDUM*
VICTOR GARCIA-GARCIA,

               Defendant - Appellant.


                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Victor Garcia-Garcia appeals from the district court’s judgment and

challenges the 72-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Garcia contends that the district court erred in applying a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) because the documents used to

prove that he suffered a 1998 conviction for possession or purchase of a controlled

substance for sale, in violation of section 11351 of the California Health and Safety

Code, were not sufficiently reliable to establish that he was the person who

suffered that conviction. Notwithstanding the minor inconsistency between the

charging document for Garcia-Garcia’s prior offense and his rap sheet, the district

court did not abuse its discretion by concluding that the fingerprint-verified rap

sheet was sufficiently reliable to show that Garcia-Garcia was convicted of the

1998 offense. See United States v. Alvarado-Martinez, 556 F.3d 732, 735 (9th Cir.

2009) (per curiam).

      Garcia-Garcia also contends that his sentence is substantively unreasonable

because it is greater than necessary in light of his personal characteristics and the

mitigating arguments he raised at the sentencing hearing. The district court did not

abuse its discretion in imposing Garcia-Garcia’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of

the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances.

See id.

      AFFIRMED.


                                           2                                     13-50062